     Case: 1:19-cv-07652 Document #: 42 Filed: 07/10/20 Page 1 of 4 PageID #:171



                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JOHN ADAMIDIS,                                        )
                                                       )
       Plaintiff,                                      )     Case No.: 19 CV 7652
                                                       )
                v.                                     )
                                                       )
 COOK COUNTY, Cook County Sheriff Police               )
 Detectives Sheryl Collins, Star No. 962, Maureen      )     JUDGE SHAH
 Donohoe, Star No. 928, Lobacz, Star No. 927,          )
 and Police Officer Roger Guerra, Star No. 713,        )
                                                       )
                                                       )
       Defendants.                                     )


                                JOINT INITIAL STATUS REPORT

1.      The Nature of the Case

        a.          Attorneys of Record

        For Plaintiff: The attorneys for the plaintiff are Ed Fox and Garrett Browne of Ed Fox &

Associates, Ltd., 300 West Adams Street, Suite 330, Chicago, Illinois 60606. Garrett Browne will

be the lead trial attorney for the plaintiff.

        For Defendants Collins, Donohoe, Lobacz, and Guerra: Assistant State’s Attorney David

A. Adelman (lead). Cook County State’s Attorney’s Office, Civil Actions Bureau-Complex

Litigation, 500 Richard J. Daley Center, 50 W. Washington, Room 500, Chicago, Illinois 60602.

        For Defendant Cook County: Assistant State’s Attorney Alexis Carr (lead) Cook County

State’s Attorney’s Office, Civil Actions Bureau- Civil Rights/Torts, 500 Richard J. Daley Center,

50 W. Washington, Room 500, Chicago, Illinois 60602.

        b.      Basis for Jurisdiction

        Federal jurisdiction exists under 28 U.S.C. §§ 1343 and 1331.

        c.      Nature of the Claims and Any Counterclaims or Affirmative Defenses
    Case: 1:19-cv-07652 Document #: 42 Filed: 07/10/20 Page 2 of 4 PageID #:172



       The plaintiff alleges that his Fourth Amendment rights were violated when he was seized,

subjected to a custodial arrest, transported to a police facility, and interrogated for several hours.

Plaintiff’s initial seizure was conducted by members of the Skokie Police Department, but they

did so based upon false information provided by Defendants. Defendants did not have any legal

cause for Plaintiff to be seized, and they had no factual or legal basis for their subsequent decision

to escalate this seizure into a custodial arrest and interrogation.

       Defendants Collins, Donohoe, Lobacz, and Guerra submit that they did not violate

Plaintiff’s rights and deny that they provided false information to the Skokie Police Department.

The Skokie Police Department detained Plaintiff after finding a vehicle belonging to Plaintiff’s

deceased girlfriend, who was the subject of a death investigation by Cook County Sheriff’s Police,

in Plaintiff’s driveway.     Skokie Police detained Plaintiff and turned Plaintiff over to the

Defendants. Defendants were entitled to rely on Skokie’s determination of probable cause in

further detaining Plaintiff under the collective knowledge doctrine. Plaintiff was taken in for

questioning and then released without any charges. In their answer, Defendants raised the

following affirmative defenses: 1) Probable Cause to detain and/or question the Plaintiff; 2)

Defendants are entitled to Qualified Immunity as a reasonable law enforcement officer, objectively

viewing the facts and circumstances that confronted the Defendants could have believed their

actions to be lawful in light of clearly established law; 3) Plaintiff failed to mitigate his damages;

and 4) Defendants acted in good faith and in furtherance of lawful objectives.

       Defendant Cook County is only a party in this case for the purpose of indemnification.

Cook County filed a Motion for the Entry of an Order in Lieu of Answering Plaintiff’s Second

Amended Complaint. The motion was granted on July 8, 2020.




                                                   2
     Case: 1:19-cv-07652 Document #: 42 Filed: 07/10/20 Page 3 of 4 PageID #:173



       d.      The major anticipated issue is whether the defendants caused plaintiff to be seized

and detained without legal cause.



       e.      Relief Sought and Estimate of Damages

       The plaintiff seeks compensatory and punitive damages. Defendants deny Plaintiff is

entitled to any recovery.



2.     Pending Motions and Case Plan

       a.      No motions are pending.

       b.      The parties propose the following discovery plan:

               i.      The parties plan to propound written discovery requests, subpoena third

parties, and depose fact witnesses.

               ii.     Rule 26(a)(1) disclosures to be made by August 10, 2020.

               iii.    Initial written discovery to the Parties to be issued by August 17, 2020.

               iv.     Fact discovery to be completed by January 28, 2021.

               v.      The parties do not anticipate the use of expert witnesses at this time.

               vi.     Dispositive motions to be filed by February 25, 2021.

       c.      Parties have demanded a jury trial. The probable length of trial is 4 days.

3.     Consent to Proceed Before a Magistrate Judge

       a.      The parties do not unanimously consent to proceed before a magistrate judge.

4.     Status of Settlement Discussions

       a.      No settlement discussions have occurred.

       b.      Settlement discussions are not in progress.

       c.      The parties do not request a settlement conference.


                                                 3
Case: 1:19-cv-07652 Document #: 42 Filed: 07/10/20 Page 4 of 4 PageID #:174



                                  Respectfully submitted,

                                  s/ Garrett Browne

                                  Attorney for Plaintiff
                                  Ed Fox & Associates, Ltd.
                                  300 West Adams Street
                                  Suite 330
                                  Chicago, Illinois 60606
                                  (312) 345-8877


                                  KIMBERLY M. FOXX
                                  State’s Attorney of Cook County

                           By:     /s/ David A. Adelman
                                  David A. Adelman
                                  Assistant State’s Attorney
                                  500 Richard J. Daley Center
                                  Chicago, Illinois 60602
                                  (312) 603-3151
                                  David.Adelman@cookcountyil.gov
                                  Attorney for Defendants Collins, Donohoe,
                                  Lobacz, and Guerra


                                  /s/ Alexis D. M. Carr
                                  Alexis D. M. Carr
                                  Assistant State’s Attorney
                                  500 Richard J. Daley Center
                                  Chicago, Illinois 60602
                                  (312) 603-3141
                                  Alexis.Carr@cookcountyil.gov
                                  Attorney for Defendant Cook County




                                     4
